Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed February 23, 2021, is acknowledged and has been entered. Claims 2-4, 8-10, 16-17 and 24-25 have been canceled.  Claims 27-30 have been added. Claims 1, 5-7, 11 and 13 have been amended. 

	The election with traverse filed February 23, 2021, is acknowledged and has been entered.
Applicant has elected the species of antibody that is tetravalent, trispecific, a 1st polypeptide with the domain order VH-VL-VH-VH-VL-VH and a 2nd polypeptide with the domain order VL-VL, scFvs N- and C-terminally of the 1st polypeptide, PATENTDocket No. Y8004-00005wherein the two scFv's are specific for two tumor antigens and the diabody-unit binds bivalently to CD16A.  Applicant submits that claims 1, 2, 14, 18-22, 26-29 and 30(a) read on the elected species.  As claim 2 has been canceled, it appears claim 2 should be claim 5.


	Claims 1, 5-7, 11-15, 18-23 and 26-30 are pending in the application. 

	Claims 6-7, 11-13, 15 and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

	Claims 1, 5, 14, 18-22 and 26-30 are under examination.

	Election/Restrictions
	Applicant's traversal of the election requirement and species requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
In the response, Applicant traverses the requirement and argues that “there is a disclosure of relationship between the claimed species” and a “showing of series burden has not been made”.
In response, this argument is not found persuasive because a search burden can be shown the 
Therefore, the requirement is still deemed proper and is made FINAL.


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 5, 14, 18-22, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (WO 2016/202457 A1), Singer et al (JI, 33(6):599-608, 2010) and Masternak et al (US 2014/0303354 A1)

    PNG
    media_image1.png
    473
    627
    media_image1.png
    Greyscale

(see Figure 3, table 1 and pages 19-21). Meyer et al teach antibodies that comprises VL-VL and VH-VH diabodies with scFvs linked to both VLs and both VHs (see page 21).  Meyer et al teach that the antibodies can be specific for multiple cancer targets and immune effector cells and the antibodies can be trispecific (see table 1 and pages 20 and 27). Meyer et al teach using linkers of 5 to 12 amino acids to link the VL-VL and VH-VH (See page 17)
Singer et al teach a single chain triplebody that binds to CD33 which is a cancer antigen and CD16A with two binding domains for CD33 and one for CD16A where binding to CD16A on NK and macrophage cells redirects them to tumor cells (see abstract and page 600).  Singer et al teach the triplebody has 3.5 gain in avidity compared to a monovalent bispecific CD33 antibody and that the triplebody has slightly reduced affinity for CD16 compared to the bispecific antibody (see page 602).  Singer et al teach the 
    PNG
    media_image2.png
    176
    388
    media_image2.png
    Greyscale
(see Figure 1).

Masternak et al teach that bispecific antibodies that bind to two tumor antigens on the cell surface allow co-engagement which confers high selectivity towards cells expressing both antigens compared to cells that express a single antigen which can be used to preferentially target cancer cells over normal cells (see page 9). Masternak et al teach antibodies in pharmaceutical compositions (see page 45).

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make an antibody that is tetravalent, trispecific, a 1st polypeptide with the domain order VH-VL-VH-VH-VL-VH and a 2nd polypeptide with the domain order VL-VL, scFv's N- and C-terminally of the 1st polypeptide, PATENTDocket No. Y8004-00005wherein the two scFvs are specific for two tumor antigens and the diabody-unit binds bivalently to CD16A because one of skill in the art would recognize that such antibodies could be used to selectively target cancer cells over normal cells, while having bivalent bind to CD16A would reasonably expected to increase the affinity and avidity for the immune effector cells.  Notably, binding to CD16A was slightly reduced in the triplebody format, while the prior art taught adding a second binding domain would be expected increase avidity for NK and macrophages to more effectively kill cancer cells.  Similarly, based on the triplebody space filing structure with the cancer targeting domains on the top, with the CD16A targeting domain on the bottom, one of skill in the art would have been motivated to add the other CD16A targeting domain also on the binding, so it had access to immune effector cells when bound to the cancer cell.  An easy and logical way to do this would be to modify the constructs of Meyer et al to give one polypeptide with the domain order VH-VL-VH-VH-VL-VH and a 2nd polypeptide with the domain order VL-VL, where the middle VH-VH and VL-VL polypeptide form two binding sites for CD16A, while the scFvs on the ends of the VH-VH bind to two different cancer antigens to give a trispecific, tetravalent construct encompassed by the claims.

Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.


Conclusion

	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643